Citation Nr: 1722525	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  04-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar myositis and radiculopathy, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 26, 2010.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board denied the appeal in a decision issued in October 2006.

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims.  In December 2007, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further action.  The case was returned to the Board for further action pursuant to the Joint Motion.

In May 2009, the Board remanded this matter for further development.

When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the course of the appeal, the Veteran submitted a statement indicating that he was unable to work due to his service-connected back disability.  See August 2010 Veteran's Statement.  In a December 2011 rating decision, the RO awarded a TDIU, effective August 26, 2010, due to the Veteran's service-connected disabilities.  As the decision does not represent a full grant of the benefits sought, and the claim was raised in connection with the Veteran's claim for an increased rating for his service-connected lumbar spine disability, the Board retains jurisdiction over entitlement to a TDIU prior to August 26, 2010, as part and parcel of his increased rating claim filed on May 7, 2002.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the most recent VA examination to address the current nature and severity of the Veteran's lumbar spine and radiculopathy disability was performed in December 2011.  During the December 2011 VA examination, the Veteran reported back pain with occasional radiation to his legs, and numbness and burning on the tips of his toes.  The Veteran reported more symptomatology on his left side than right side.  The December 2011 VA examiner noted bilateral moderate radiculopathy, with moderate intermittent pain and numbness.  Later treatment records show that the Veteran reported extreme pain in his right foot.  See, e.g., March 2014 VA Treatment Record.  Given the passage of time and indications of worsening, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for his lumbar spine and radiculopathy disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

With respect to the Veteran's claim for an earlier effective date for TDIU, an award of TDIU requires that certain percentage criteria be met.  See 38 C.F.R. § 4.16(a) (2016).  Accordingly, the Veteran's TDIU claim is "inextricably intertwined" with the issue of entitlement to a higher rating for the Veteran's service-connected back disability.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file outstanding VA treatment records, including those from March 2016 to the present.

2.   After obtaining all outstanding records as set forth in paragraph 1, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected lumbar spine and radiculopathy disability.  The complete record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine and radiculopathy disability, including the severity of any neurological manifestations.

As part of the examination, the examiner should conduct range of motion studies on the lumbar spine.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, lateral flexion, and lateral rotation.  Range of motion testing should also include testing for pain on both active and passive motion, in weight bearing and non-weight bearing.

If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If feasible, the examiner should also comment on any side effects of the Veteran's medications for his service-connected back disability.

A complete medical rationale for all opinions expressed must be provided.

3.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

